DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CPR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group 1, claims 1-3, 6-8, 19-21, 27, 29 and 31-32 drawn to an embodiment of a microsphere lens assembly comprising a base lens; a microsphere lens and a column of optically clear material; 

Group 2, claims 9, 11, 13 and 15-16 drawn to an embodiment of a method of constructing a microsphere lens assembly comprising steps of: attaching a base lens to a microscope; providing a microsphere lens on a sample; applying an optically clear and UV curable material; adjusting the separation; illuminating a back surface of the base lens with UV light and separating the base lens from the sample.

Group 3, claim 37 drawn to a method of machining utilizing a microscope, comprising providing a sample, positioning the microsphere lens assembly relative to the sample; providing a machining laser beam source, aligned; and machining a target surface of the sample by exposing it to the machining laser beam source.

The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Regarding claim 1, Hiroyasu (PH 11177123, English translation attached) teaches a microsphere lens assembly (abstract) comprising: a base lens (fig. 3, 3); a microsphere lens (fig. 3, 4) and a column of optically clear material extending from a front surface of the base lens to the microsphere lens (fig. 3, 2; ¶[0017], line 1-7, lens 3 may be either a spherical surface or an aspherical surface; lens 4 may be either a hemisphere or a super hemisphere).

	Therefore, there is lack of unity a posteriori, since the technical features described above are not technical features that define a contribution over the prior art.

	Further, for examples, the special technical feature of the Group 2 invention: wherein applying an optically clear and UV curable material and illuminating a back surface of the base lens with UV light as claimed therein is not present in the invention of Groups 1 and 3. The special technical feature of the Group 3 invention: wherein providing a machining laser beam source, aligned; and machining a target surface of the sample by exposing it to the machining laser beam source as claimed therein is not present in the invention of Groups 1 and 2. 

A telephone call was not made to applicant's attorney due to the complexity of description in the restriction requirement.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR l.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CPR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CPR 1.48(b) and by the fee required under 37 CPR 1.17(i).
 
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872